DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               LEANDRO DE JESUS and DIJALMA LEMOS,
                            Appellants,

                                    v.

                      IN RE: TEREZA BECKER,
                              Appellee.

                              No. 4D19-490

                          [January 23, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Peter M. Weinstein, Judge; L.T. Case No. MH-C-18-3600.

  Robin F. Hazel of Hazel Law, P.A., Hollywood, for appellants.

  Beth Konken and Keturah A. Dunne, Associate General Counsel,
Watchtower Bible and Tract Society of New York, Inc., Patterson, NY, for
appellants Leandro De Jesus and Dijalma Lemos Amicus Curiae.

  No appearance for appellee.

PER CURIAM.

   Affirmed.

MAY, GERBER and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.